Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2022, that includes a response to the Final Office Action mailed August 24, 2022, has been entered. Claims 1-20 have been canceled; and claims 21-37 have been newly added. Claims 21-37 are now pending in the application. 
Election/Restrictions
It is again noted that Applicant previously elected, without traverse, Group I, directed to the product. Applicant further previously elected i) “tablet” as the species of dosage form, ii) “ethanol” as the species of wetting agent, iii) “disintegrant” as the species of further excipient, iv) “cross-linked polyvinylpyrrolidone” as the species of disintegrant, v) “lactose” as the species of filler, vi) “polyvinylpyrrolidone” as the species of adhesive, vi) “magnesium stearate” as the species of lubricant, vii) “fluidized bed spray granulating” as the species of granulating method, viii) “fluidized drying” as the species of dynamic drying, and ix) “breast cancer” as the species of cancer. 
All previously presented claims have been canceled; and new claims 21-37 are now presented. The Examiner has determined that newly added claims 21-33 read on the elected subject matter.
Accordingly, claims 34-37 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on March 18, 2022. Claims 21-33 are currently under examination.
Withdrawal of Prior Objection - Specification
The disclosure has been satisfactorily amended. Therefore, the objection to the disclosure presented in the Final Office Action mailed August 24, 2022 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer with respect to U.S. Patent Nos. 10,722,469 and 11,065,241 has been timely filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejections presented in the Final Office Action mailed August 24, 2022 are hereby withdrawn.
Drawings
The drawings remain objected to because of the following:
1. In Figs. 1-5, the y-axis has been amended to include the units of “percent” for dissolution rate.  The appended unit of “percent” does not appear to be consistent with the phenomenon Applicant appears to be trying to convey. For example, in Figure 1, the graph indicates that after 30 minutes, the dissolution rate for both the test and comparative compositions is less than 1%. It would appear that the y-axis more accurately depicts an index of the extent dissolved, e.g. percent of total dissolved/100%, rather than a dissolution rate. Applicant is advised to clarify and amend the figure labels accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21, 25, and 31 are objected to because of the following:
1. In claim 21, product-by-process step (d) is awkward and appears to lump several process steps into one. Applicant is advised to limit step (d) to adding the lubricant, and then specify step (e) mixing (and specify what is in fact necessarily being mixed), and then step (f) compressing into tablets or filling into capsules. Applicant would have to adjust where the “and” is placed in the amended enumeration of steps. 
2. In claim 25, there is an extraneous comma between “wherein” and “the filler”. Further, there should be an “and” between “cellulose;” and “the lubricant”. 
3. The expression “0.1mol/L” should be “0.1 mol/L”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 stipulates in product-by-process step (b) “adding the wetting agent for wet granulation”, and later stipulates in a wherein clause that “the granulating is fluidized bed spray granulating”, which renders the claim indefinite for the following reasons:
1. Prior to the reference to “the wetting agent” in step (b), the claim never says one word at all about any wetting agent. Hence, there is insufficient antecedent basis for this limitation in the claim. 
2. While the claim clearly provides that the wetting agent is added “for wet granulating”, the claim never specifically recites an active wet granulating step. Rather, the method requires adding a wetting agent, then fluidized drying. While the claim indirectly implies that there may be an active wet granulation step, the claim never actually explicitly recites it. The claim only requires adding a wetting agent for a particular purpose, i.e. wet granulating, which could happen at some point but never necessarily happens. Therefore, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter, specifically whether the producrt-by-process necessarily requires a wet granulation active step. This issue could be resolved by amending product-by-process step (b) to simply “wet granulating”. 
3. One of ordinary skill in the art cannot definitively ascertain whether “the granulating” is specifically the “wet granulating” mentioned in product-by-process step (b), particularly in view of the indefiniteness issue just presented in which one of ordinary skill in the art cannot definitively ascertain whether the product-by-process necessarily requires the wet granulation active step. Applicant is advised that this issue can be overcome by amending the phrase “wherein the granulating” to e.g. “wherein the said wet granulating”. 
Claim 21 stipulates the step of “compressing into tablets or filling into capsules “after mixing”, but never clearly instructs what in particular is supposed to be mixed. One of ordinary skill in the art could devise some likely guesses, e.g. mix the granules with a lubricant (and perhaps other extra-granular components), but in this case one of ordinary skill in the art cannot definitively ascertain whether “wet granulating” is a required active step of the claimed method. Regardless, the claim must particularly point out and distinctly claim the subject matter of the invention, so that one need not resort to guessing. Applicant is advised to clean up the presentation to definitively claim what in fact is necessarily mixed. 
Claims 22-33 are indefinite for depending from an indefinite claim.
Potential Further Issues
Although claims 34-37 are currently withdrawn, as a courtesy, in view of the fact that this application will likely be allowed in the future once the remaining issues are resolved, Applicant is advised that claim 34 suffers from some of the same issues presented, supra, for claim 21. Further, claim 35 suffers from the same issues as claim 25, presented supra (i.e. extraneous comma, missing the “and”). Claim 36 appears to have an extraneous comma between “cancer” and “comprising”. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617